Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This action is responsive to an amendment filed on 09/07/2021. Claims 1-23 are pending. Claim 23 has been newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Applicant’s arguments with respect to claims 12-23 have been fully considered but they are not persuasive because of the following:
           
            Regarding claims 12 and 23, the applicant argues on pages 14-18 that LeBlanc does not teach or suggest each and every limitation of independent claims 12 and 23. It is because, claims 12 and 23 do not only recite that an echo-cancelled mixed audio be generated, but also require that the echo-cancelled mixed audio signal be generated based on: (1) a mixed audio signal, (2) information gathered from the audio signal from each of the plurality of acoustic sources, and (3) a remote audio signal. Examiner respectfully disagrees with this argument. It is LeBlanc teaches that second combination logic 118 may be configured to combine beamformed audio signal 504 and combined acoustic echo estimate 168 provided by first combination logic 116 to generate an echo-cancelled audio signal 506. Thus it is clear that two signals are combined [i.e., mixed] in order to generate echo-cancelled audio signal. Thus, the rejection of the claims in view of LeBlanc will remain. 

            Thus, the rejection of the claims will remain. The rejection of the claims 13-22 will remain for the same reasons as discussed above with respect to claim 12.

            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 23, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (U.S. Pub. No. 2014/0307882).     

             Regarding claims 23 and 12, with respect to Figures 1-6, LeBlanc teaches a system, comprising:
             (A) a memory (fig.6); 
             (B) a plurality of acoustic sources each configured to generate an audio signal (fig.1);

             (D) an acoustic echo canceller in communication with the mixer, the memory, and a remote audio signal, the acoustic echo canceller configured to generate an echo-cancelled mixed audio signal based on the mixed audio signal, information gathered from the audio signal from each of the plurality of acoustic sources, and the remote audio signal (fig.1-3,6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080).
 
            Regarding claim 13, LeBlanc teaches selecting and conveying at least one selected audio signal from at least one of the plurality of acoustic sources using a signal selection mechanism to the acoustic echo canceller (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080); 
            wherein generating the echo-cancelled mixed audio signal comprises generating the echo-cancelled mixed audio signal based on the mixed audio signal, information gathered from the at least one selected audio signal, and the remote audio signal. (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Thapa et al. (U.S. Pub. No. 2013/0002797).  

            Claim 1 is rejected for the same reasons as discussed above with respect to claim 23. Furthermore, LeBlanc teaches wherein the acoustic echo canceller comprises: adaptive filters 

             Regarding claim 2, LeBlanc teaches a signal selection mechanism in communication with the plurality of acoustic sources and the acoustic echo canceller, the signal selection mechanism configured to select at least one audio signal from at least one of the plurality of acoustic sources and convey the at least one selected audio signal to the acoustic echo canceller (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080); 
            wherein the acoustic echo canceller is further configured to generate the echo-cancelled mixed audio signal based on the mixed audio signal, information gathered from the at least one selected audio signal, and the remote audio signal (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080). 


Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Thapa et al. (U.S. Pub. No. 2013/0002797) further in view of Srinivasan et al. (U.S. Pub. No. 20160295279).  

            Regarding claim 7, LeBlanc teaches a mix filter configured to filter the remote audio signal to generate a filtered remote audio signal (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080). However, LeBlanc in view of Thapa does not specifically teach a mix filter having mix filter tap coefficients and tap weights. Srinivasan teaches a mix filter having mix filter tap coefficients and tap weights (paragraphs 0044, 0045, 0053-0055). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify LeBlanc in view of Thapa to incorporate a mix filter having mix filter tap coefficients and tap weights in LeBlanc’s invention in view of Thapa’s invention as taught by Srinivasan. The motivation for the modification is to do so in order to provide measurement of delay.


             Regarding claim 10, LeBlanc teaches that the acoustic echo canceller is configured to generate the echo-cancelled mixed audio signal by subtracting the filtered remote audio signal from the mixed audio signal (abstract; fig.5; paragraphs 0079- 0080).

             Regarding claim 11, LeBlanc teaches that the acoustic echo canceller further comprises: 
             a mix estimator in communication with the mixer, the mix filter, and the echo-cancelled mixed audio signal, the mix estimator configured to: 

             estimate a residual echo power of the echo-cancelled mixed audio signal (fig.1,5; paragraph 0080); and 
             a non-linear processor configured to process the echo-cancelled mixed audio signal to generate an echo-suppressed mixed audio signal, if the output coherence exceeds a predetermined threshold or if the residual echo power exceeds half of an power of the mixed audio signal (fig.1; paragraphs 0050, 0080).

Claims 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Srinivasan et al. (U.S. Pub. No. 20160295279).  

      Claims 18, 21 and 22 are rejected for the same reasons as discussed above with respect to claims 7, 10, 11.
      
Allowable Subject Matter
Claims 3-6, 8, 9, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





                                                                                                                                                                              /MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 30, 2021